Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Roeder et al. (EP 0069812 A1) in view of Marcinkiewicz et al. (US 2017/0302160 A1).

Regarding claims 1, 7 & 16, Roeder discloses a device, non-transitory machine-readable medium and method, comprising: 
an envelope detector (see envelope detector, 2nd paragraph page 3); an oscillator (see oscillator , first paragraph page 5); a switch driver (first paragraph page 5); comparing (see compare, last para. Page 5) a first signal received from the envelope detector ((see envelope detector, first input last para. Page 5 – first para. Page 6)) and a second signal received from the oscillator (second input is form oscillator , page 5, first para.) within a high probability interval (see time duration of the first and interposed intervals, 3rd paragraph page 3), thereby generating a valid detection; and activating the switch driver responsive to the valid detection (see operating the switch driver, first. Para page 6);

Roeder does not specifically disclose however Marcinkiewicz discloses a processing system including a processor (see processor [0215]); and a memory (see memory [0105]) that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations.

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Marcinkiewicz with that of Roeder. Doing so would conform to well-known standards and conventions in the field of technology. 

Allowable Subject Matter

Claims 2-6, 8-15, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Digital Envelope Detection: The Good, the Bad, and the Ugly”,  April 3, 2016, Lyons, pages 1-11. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643